—In an action to recover damages for medical malpractice, the defendants Wyckoff Heights Hospital and Wen-Pei Chang separately appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated July 29, 1998, which granted the plaintiffs motion to extend his time to file a note of issue until December 11, 1998.
Ordered that the order is affirmed, with one bill of costs.
Under the circumstances of this case, where the plaintiff appears to have been unrepresented by counsel during the period of time that he was initially allotted to file a note of issue, it was not an improvident exercise of discretion for the Supreme Court to extend his time to do so (see, CPLR 2004). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.